 


116 HRES 5 EH: Providing for consideration of the resolution (H. Res. 6) adopting the Rules of the House of Representatives for the One Hundred Sixteenth Congress; providing for consideration of the bill (H.R. 21) making appropriations for the fiscal year ending September 30, 2019, and for other purposes; and providing for consideration of the joint resolution (H.J. Res. 1) making further continuing appropriations for the Department of Homeland Security for fiscal year 2019, and for other purposes.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 5 
In the House of Representatives, U. S.,

January 3, 2019
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 6) adopting the Rules of the House of Representatives for the One Hundred Sixteenth Congress; providing for consideration of the bill (H.R. 21) making appropriations for the fiscal year ending September 30, 2019, and for other purposes; and providing for consideration of the joint resolution (H.J. Res. 1) making further continuing appropriations for the Department of Homeland Security for fiscal year 2019, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the resolution (H. Res. 6) adopting the Rules of the House of Representatives for the One Hundred Sixteenth Congress. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution to its adoption without intervening motion or demand for division of the question except as specified in sections 2 and 3 of this resolution.  2.The question of adopting the resolution shall be divided among each of its three titles. The portion of the divided question comprising title I shall be debatable for 30 minutes, equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees. The portion of the divided question comprising title II shall be debatable for one hour, equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees. The portion of the divided question comprising title III shall be debatable for one hour, equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees. Each portion of the divided question shall be disposed of in the order stated. 
3.During consideration of House Resolution 6 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the resolution to a time designated by the Speaker.  4.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 21) making appropriations for the fiscal year ending September 30, 2019, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by Representative Lowey of New York and Representative Granger of Texas or their respective designees; and (2) one motion to recommit.  
5.Upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 1) making further continuing appropriations for the Department of Homeland Security for fiscal year 2019, and for other purposes. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) 30 minutes of debate equally divided and controlled by Representative Lowey of New York and Representative Granger of Texas or their respective designees; and (2) one motion to recommit.  Karen L. Haas,Clerk. 